AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00154-LGW-BWC Document 11 Filed 05/13/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

ANDREW WILLIAM ECKERD, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-154
*
Vv. *
*
ANNETTIA TOBY, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 7. Petitioner Andrew Eckerd
(“Eckerd”) filed “Objections” and two “Notices” in support of
his “Objections.” Dkt. Nos. 8, 9, 10.

Though untitled but docketed as Eckerd’s Objections to the
Report and Recommendation, Eckerd’s submission at Document
Number 8 is wholly unresponsive to the Report and
Recommendation. For instance, Eckerd states he believes his
cause of action should have been brought under 28 U.S.C. § 2255.
Dkt. No. 8 at 1-2; see also Dkt. No. 9 at 6. This is incorrect,
as § 2255 is reserved for attacks on sentences and convictions

received in federal courts, whereas 28 U.S.C. § 2254 is for

 
AO 722A
(Rev. 8/82)

 

 

Case 2:19-cv-00154-LGW-BWC Document 11 Filed 05/13/21 Page 2 of 2

petitioners, like Eckerd, wishing to attack state court
proceedings. 28 U.S.C. §§ 2254, 2255. While Eckerd addresses
his Glynn County prosecutions in his “Objections” and “Notices,”
he does not address the Magistrate Judge’s recommendation
Eckerd’s § 2254 Petition be dismissed based on his failure to
exhaust his state remedies. Dkt. Nos. 8, 9, 10. Instead,
Eckerd continues to challenge his 2013 and 2015 Glynn County
prosecutions, as well as his pending Glynn County charges.
Dkt. No. 9 at 1-7; Dkt. No. 9-1; Dkt. Nos. 10, 10-1.
Accordingly, the Court OVERRULES Eckerd’s “Objections” and
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court DISMISSES without prejudice
Eckerd’s 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus for
failure to exhaust his state remedies, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Eckerd in forma pauperis status on appeal

  
 
 

and a Certificate of Appealability.

SO ORDERED, this 14 NY

HON./| LISA GGODBEY WOOD, JUDGE
UNITED SPATES DISTRICT COURT
SOUTHERM DISTRICT OF GEORGIA

, 2027.

 

 
